Citation Nr: 9901773
Decision Date: 01/25/99	Archive Date: 06/24/99

DOCKET NO. 94-21 361               DATE JAN 25, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

J.Horrigan, Counsel. 

INTRODUCTION

The veteran had active service from April 1941 to July 1945. The
veteran died in March 1992, at the age of 74. The appellant is the
veteran's widow

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1992 and October 1992 rating decisions by the RO
which denied entitlement to service connection for the cause of the
veteran's death. In October 1993, the appellant appeared and gave
testimony at a hearing before a hearing officer at the RO, a
transcript of which is of record.

The Board also notes that, in rating decisions of November 1990 and
March 1991, the RO denied an evaluation in excess of 10 percent for
a neurosis. The veteran filed a timely Notice of Disagreement from
these rating actions and was provided a Statement of the Case in
regard to this issue in April 1991. He submitted a substantive
appeal (VA Form 1-9) later in April 1991. In a rating decision of
August 1991, the RO reclassified the neurosis as a post-traumatic
stress disorder (PTSD) and increased the rating for the veteran's
PTSD to 50 percent disabling. However, the veteran never indicated
that he wished to withdraw his appeal for an increased rating for
his service-connected psychiatric disability. In a statement
received by the RO in September 1992, the appellant indicated that
she wished to claim entitlement to an evaluation in excess of 50
percent for PTSD for purposes of accrued benefits. This issue has
not been adjudicated by the agency of original jurisdiction and it
is referred to the RO for all appropriate action.

REMAND

The veteran's death certificate indicates that he died in March
1992, at the age of 74, from amyotrophic lateral sclerosis,
coronary artery disease and a urinary tract infection. At the time
of the veteran's death, service connection was in effect for PTSD,
evaluated as 50 percent disabling and malaria, evaluated as
noncompensable. The appellant has contended that the veteran's PTSD
contributed to his death.

The record reveals that the veteran died at the VA Medical Center
in Brockton/West Roxbury, Massachusetts after an inpatient stay of
333 days. While a discharge summary of this hospitalization is of
record, none of the clinical records of this hospitalization are in
the claims folder, except for two pages of treatment records dated
April 27, 1991 and a psychiatric evaluation dated June 7, 1991. In
addition, the veteran's death certificate indicates that an autopsy
was performed, but a copy of the autopsy report is not of record.
The undersigned Board member considers the terminal hospitalization
records and the autopsy report to be essential to the adjudication
of the appellant's claim because such records are the best evidence
of how and why the veteran died. This is particularly true in a
case such as this, where there appears to be a question as to
whether the autopsy findings were considered at the time the death
certificate was completed. Therefore, all the clinical records
documenting the veteran's hospitalization at the VA Medical Center
in Brockton/ West Roxbury from April 1991 to March 1992 and the
complete report of the veteran's autopsy should be obtained prior
to appellate consideration of the issue of service connection for
the cause of the veteran's death.

In view of the above, this case is REMANDED to the RO for the
following development:

1. A copy of the veteran's complete autopsy report should be
obtained and associated with the claims folder. The RO should also
obtain the complete hospital clinical records documenting the
veteran's terminal hospitalization at the VA Medical Center in
Brockton/West Roxbury Massachusetts from April 1991 to March 1992.
All such records should be associated with the claims folder.

2. Then, the RO should again adjudicate the appellant's claim of
entitlement to service connection for the cause of the veteran's
death. If this benefit is not granted, the appellant should be
provided a supplemental statement of the case and afforded a
reasonable opportunity to respond. The case should then be returned
to this Board for further appellate consideration, if otherwise in
order.

No action is required of the appellant until she is so informed by
the RO. The purpose of this remand is to obtain additional clinical
evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been

- 4 -

remanded by the Board and the Court. See M21-1,Part IV, paras.
8.44-8.45 and 38.02-38.03.

BRUCE E. HYMAN

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1997).

